DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 July 2022 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with KYI CHANG on 06 September 2022.
The application has been amended as follows: 
10-11. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims amendments define and distinguish over the prior art. The instantly claimed invention combines features as generally illustrated in Fig. 5, 6, and 7/9 of the instant application whereby support for such a construction is supported by the detailed disclosure and particularly through the use of common reference numerals illustrating replaceable features. Specifically, Figs. 7 or 9 recite “sleeve” configurations (74), whereby the conical flow control surfaces (54) illustrated can be replaced with stepped flow control surfaces (See Fig. 5) and wherein a tapered proximal end face/opening (see Fig. 5 and Fig. 6) can be used irrespective of whether the needle is used to pierce a septum (see Fig. 6).
The closest analogous prior art may be found in U.S. Patent No. 6,843,783 (“Ooyauchi”) – see e.g. Fig. 18. However, in Ooyauchi the proximal end (22b) of the needle mounted lacks the claimed “opening that is tapered from a proximal end of the proximal end face of the needle to a distal end of the proximal end face of the needle such that an outer diameter of the proximal end face of the needle increases from the proximal end of the proximal end face of the needle to the distal end of the proximal end face of the needle” as claimed. This claimed configuration of the proximal end of the needle can generally be found in Fig. 6 (see 40 and note the taper at the proximal end of the needle – see also Fig. 5). Rather, in Ooyauchi the needle is fitted into the hub adjacent to the at least one step (see at 46b – e.g. Fig. 18) such that the proximal end of the needle is a flat surface (and not tapered). While Ooyauchi does disclose in other embodiments (see e.g. Fig. 6) a proximal needle end which is tapered this only presents utility where the needle itself is used to penetrate the septum (see generally Fig. 3) and, based on the disclosure of Ooyauchi, it would not appear to have been obvious to combine this feature in embodiments which comprise a proximal sleeve extension (see Fig. 11-19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/06/2022